DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Claims 1-3, and 7-20 are allowed in this Office action.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Teddie Hsu on February 10, 2021.
The claims are amended as presented below and will replace all previous versions of claims:
Claim 1. (Currently Amended) A computer implemented method of combining two knowledge bases, each knowledge base comprising concepts that are linked by relations, the method comprising: 
assigning one of the two knowledge bases as a first knowledge base and the other 
s; 
assessing the defined mapping relations to determine if any mappings cause a violation with relations already present in the first or additional knowledge base; 
modifying relations within the additional knowledge base to repair violations; and
storing an extended first knowledge base comprising the first knowledge base, the defined mapping relations and the additional knowledge base with the modified relations within the additional knowledge base, 
wherein mappings that cause [[a]] the violation are determined to be mappings that cause [[a]] the violation with relations already present in the first knowledge base, 
wherein the modifying relations within the additional knowledge base comprises the violation and each option comprises removing an axiom from the additional knowledge base, the violation being repaired by removing the axiom in one of the two options that causes the lowest amount of changes to the first knowledge base.  
Claim 2. (Currently Amended) [[A]] The method according to claim 1, wherein the assessing defined mapping relations 
Claim 3. (Currently Amended) [[A]] The method according to claim 2, wherein the modifying relations within the additional knowledge base comprises assuming that 
Claims 4-6. (Canceled)  
Claim 7. (Currently Amended) [[A]] The method according to claim 1, wherein mappings that cause [[a]] the violation are determined to be mappings that cause [[a]] the violation with relations already present in the additional knowledge base.  
Claim 8. (Currently Amended) [[A]] The method according to claim 7, wherein prior to repairing [[a]] the violation, determining whether the violation needs to be repaired.  
Claim 9. (Currently Amended) [[A]] The method according to claim 8, further comprising determining not to repair [[a]] the violation if two concepts in the additional knowledge base to which mappings cause [[a]] the violation are descended from a common concept.  
Claim 10. (Currently Amended) [[A]] The method according to claim 8, further comprising determining not to repair [[a]] the violation if two concepts in the additional knowledge base to which mappings cause a violation are similar.  
Claim 11. (Currently Amended) [[A]] The method according to claim 7, further comprising determining if two concepts in the additional knowledge base to which mappings cause [[a]] the violation are disjoint.  
Claim 12. (Currently Amended) [[A]] The method according to claim 11, wherein [[a]] the violation caused by two disjoint concepts in the additional knowledge base is repaired by either removing the disjoint axiom or removing a mapping.  
Claim 13. (Original) [[A]] The method according to claim 7, wherein [[a]] the violation is repaired by removing a mapping.  
Claim 14. (Currently Amended) [[A]] The method according to claim 1, further comprising separating mappings that cause a conflict into two groups prior to the modifying relations, wherein: 
a first group comprises mappings where two or more concepts from one knowledge base are mapped to a single concept in the other knowledge base; and 
a second group from mappings comprising the remaining mappings not in the first group.  
Claim 15. (Currently Amended) [[A]] The method according to claim 14, wherein the mapping relations between the first and additional knowledge bases are modified to resolve conflicts for the first group. 
Claim 16. (Currently Amended) [[A]] The method according to claim 1, wherein the two knowledge bases are medical knowledge bases.  
Claim 17. (Currently Amended) [[A]] The method according to claim 1, wherein the two knowledge bases are stored in memory in a form of triple stores.  
Claim 18. (Currently Amended) [[A]] The method of proving a response to a query, the method comprising: 
using a probabilistic graphical model to query a knowledge base, wherein the knowledge base is constructed from at least two knowledge bases combined as recited in claim 1.  
Claim 19. (Currently Amended) A computer system adapted to combine two knowledge bases, each knowledge base comprising concepts that are linked by relations, 
a storagethe two knowledge bases; and 
a processor, the processor being configured to: 
assign one of the two knowledge bases as a first knowledge base and the other 
match concepts between the first knowledge base and the additional knowledge base to define mapping relations between concepts of the first and additional knowledge base;   
assess the defined mapping relations to determine if any mappings cause a violation with relations already present in the first or additional knowledge base; 
modify relations within the additional knowledge base to repair violations; and 
store in in the storage an extended first knowledge base comprising the first knowledge base, the defined mapping relations and the additional knowledge base with the modified relations within the additional knowledge base, 
wherein mappings that cause [[a]] the violation are determined to be mappings that cause [[a]] the violation with relations already present in the first knowledge base, 
wherein the modifying relations within the additional knowledge base comprises the violation and each option comprises removing an axiom from the additional knowledge base, the violation being repaired by removing the axiom in one of the two options that causes the lowest amount of changes to the first knowledge base.  
Claim 20. (Currently Amended) [[A]] The non-transitory computer-readable storage medium including instructions stored thereon that, when executed by a computer, cause the computer to perform the method of claim 1.

  Summary of Related Prior Arts
The prior arts on record are summarized as follows:
i)	Novaek et al. (“Infrastructure for Dynamic Knowledge Integration – Automated Biomedical Ontology Extension Using Textual Resources”) teaches an ontology integration technique that explicitly takes the dynamics and data-intensiveness of e-health and biomedicine application domains into account. Changing and growing knowledge, possibly contained in unstructured natural language resources, is handled by application of cutting-edge Semantic Web technologies. In particular, semi-automatic integration of ontology learning results into a manually developed ontology is employed. This integration bases on automatic negotiation of agreed alignments, inconsistency resolution and natural language generation methods. Their combination alleviates the end-user effort in the incorporation of new knowledge to large extent to allow for efficient application in many practical use cases.

Cardoza et al. (Pub. No. US 2013/0297347) teaches a medical documentation system and a CDI system may be linked together, or integrated, so there is a tie between the two systems that allows for a much more efficient and effective CDI process. A medical documentation system transmits to a CDI system a structured data set including at least some information relating to one or more medical facts the medical documentation system automatically extracted from text documenting a patient encounter. 
 iii)	Seidler et al. (Pub. No. US 2013/0238531) teaches automatic combination of text mining services, may comprise an instance generation component and an auto-mapping component. From common text sources, the instance generation component generates instances for documentonomy elements attached to a particular text mining service. These instances are then forwarded to the auto-mapping component, which computes a mapping between different documentonomies. This mapping may be saved to avoid repeated instance generation and mapping processes for similar documentonomies. The computed mapping may in turn be input to a result combiner element, together with extraction results from calling the different text mining services. The result combiner returns the merged result sets to the execution, and finally to the user or API.
iv)	Wang et al. (Pat. No. US 10,042,836) teaches document preparation, including: obtaining a document preparation ontology and a set of electronic document documents; mining, by a computer processor, the set of electronic document documents to identify relevant document data based on the document preparation ontology; constructing a semantic graph including the relevant document data in a set of  
v)	Clark et al. (Pub. No. US 2009/0077002) teaches representing and exchanging knowledge and/or partial knowledge across nodes when synchronizing between any two nodes. A first node sends a second node its knowledge and/or partial knowledge, including objects and versions of those objects. The second node compares its knowledge and/or partial knowledge with the knowledge and/or partial knowledge of the first node, and then sends the first node any latest versions of objects of which the first node is unaware. In addition, the second node sends its knowledge and/or partial knowledge to the first node. The first node then performs a similar object-by-object version comparison to determine any conflicts due to independent evolution of objects and any changes that should be sent to the second node in order to bring the objects of the second node up to date with the knowledge and/or partial knowledge of the first node.
vi)	Donndelinger et al. (Pub. No. US 2018/0218071) teaches filtering and fusing multi-source ontologies including receiving a plurality of ontologies, each ontology having a set of rules and a class structure with a plurality of data classes, comparing the data classes from the plurality of ontologies, and merging the data classes that are identical or consistent into a new data class. Any data classes that are inconsistent are discarded and a new set of class structure associated with a resulting ontology are generated.
Reasons for Allowance
The following is an examiner's statement of reasons for allowance of Claims 1-3, and 7-20:
In interpreting the claims filed on 25 January 2021, in light of the Specification, the relevant prior art of records and interview dated 10 February 2021, the Examiner finds the claimed invention to be patentably distinct from the prior art of records. Specifically, the prior art of records, individually or in combination, fail to explicitly teach, suggest or render obvious the claimed invention as recited in independent claims 1, and 19.
Other dependent claims are also allowed based on their dependencies on claims 1, and 19.
Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Son Hoang whose telephone number is (571) 270-1752. The Examiner can normally be reached on Monday – Friday (7:00 AM – 4:00 PM).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Usmaan Saeed can be reached on (571) 272-4046. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.


          /SON T HOANG/Primary Examiner, Art Unit 2169                                                                                                                                                                                                                  February 1, 2021